DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.      The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:           Provide into the specification the non-transitory processor-readable medium, instructions, and relationship to a processor as recited in claims 20-39.
  Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 20-39 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claims 20, 29, and 36 are indefinite in that it is not clear how “a variable diverter” relates to adjusting the temperature of the roasting chamber.                                          Allowable Subject Matter
4.       Claims 20-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and, where dependent, to include all of the limitations of the base claim and any intervening claims.
         The following is a statement of reasons for the indication of allowable subject matter:  
          The closest prior art, Friedrich et al (U.S. Patent No. 6260479) discloses a roaster with a controller and temperature sensors to determine temperatures related to same and control of same, but is silent regarding the use of a non-transitory processor-readable medium to facilitate processing of the roaster as directed in the instant claims and further to provide sensors related to controlling humidity within the roaster as well as control of a variable diverter to adjust the temperature in the roasting chamber.  The prior art of record fails to teach modification of Friedrich to include such claim deficiencies.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
August 19, 2022